DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 2, 4, 6 – 7, 9, 13 – 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamidele et al. (U.S. PG Pub 2017/0153698).

Regarding Claim 1, Bamidele et al. teach a virtual reality system comprising: a head-mounted display (Figure 1, Element 10.  Paragraph 28) configured for rendering and displaying a virtual environment (Figure 2, Element 20.  Paragraph 29), the head-mounted display (Figure 1, Element 10.  Paragraph 28) further comprising: 
at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) for tracking an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a surrounding environment (Element Scene.  Paragraphs 28 - 31), the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) having a first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29); 
an auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) coupled to the head-mounted display (Figure 1, Element 10.  Paragraph 28), the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) having a second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42), wherein the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) and the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42) overlap to form a combined field-of-view (Figures 2 and 5.  Paragraph 42.  Bamidele et al. discloses that the window view shows 
a processing device (Figure 3, Element 32.  Paragraphs 34 - 35); 
a memory device (Figure 3, Element 34.  Paragraph 35); and 
computer-readable instructions (Paragraph 27) stored in the memory (Figure 3, Element 34.  Paragraph 35), which when executed by the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to: 
track a position of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determine that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the at 
in response to determining that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) and entered (Paragraph 43) the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42), track the position of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41); and 
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41). 

Regarding Claim 2, Bamidele et al. teach the virtual reality system of claim 1 (See Above), wherein the combined field-of-view (Figures 2 and 5.  Paragraph 42.  Bamidele et al. discloses that the window view shows the scene that is immediately behind the user.) is at least 340° (Paragraph 29).

Regarding Claim 4, Bamidele et al. teach the virtual reality system of claim 1 (See Above), further comprising a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38), wherein the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) tracked by (Paragraphs 42 and 36.  Bamidele et al. disclose that the user input may include a microphone, a speaker, or other input/output mechanisms.  Bamidele et al. further disclose the cue being voice recognition, a scream, the utterance of the user's name, or the like.  Bamidele et al. further defines additional or different predefined cues may be utilized in other example embodiments. The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.  Therefore, the user input device is tracked by the sensor and the auxiliary sensor.) the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) is the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38).

Regarding Claim 6, Bamidele et al. teach a computer program product (Paragraph 28) for improving a virtual reality system, the computer program product (Paragraph 28) comprising at least one non-transitory computer-readable medium having computer-readable instructions (Paragraph 27) embodied therein, the computer-readable instructions (Paragraph 27), when executed by a processing device (Figure 3, 
tracking a position of an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a surrounding environment (Element Scene.  Paragraphs 28 - 31) with at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) of a head-mounted display (Figure 1, Element 10.  Paragraph 28); 
rendering the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determining that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) a first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and entered (Paragraph 43) a second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42) associated with an auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) coupled to the head-mounted display (Figure 1, Element 10.  Paragraph 28); 
in response to determining that the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) has left (Figure 4, Element 58.  Paragraph 45) the first field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) and entered (Paragraph 43) the second field-of-view (Figure 2, Element 22, Sub-Element field shown.  Paragraph 42), track the position of the object (Figure 4, Element 54, Sub-
render the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position determined by the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41).

Regarding Claim 7, Bamidele et al. teach the computer program product (Paragraph 28) of claim 6 (See Above), wherein the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) tracked by (Paragraphs 42 and 36.  Bamidele et al. disclose that the user input may include a microphone, a speaker, or other input/output mechanisms.  Bamidele et al. further disclose the cue being voice recognition, a scream, the utterance of the user's name, or the like.  Bamidele et al. further defines additional or different predefined cues may be utilized in other example embodiments. The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.  Therefore, the user input device is tracked by the sensor and the auxiliary sensor.) the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) and the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41) is a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38).

Regarding Claim 9, Bamidele et al. teach a virtual reality system comprising: 
a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) comprising an orientation sensor (Paragraphs 38 - 40) configured for collecting orientation data associated with the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38); and 
a head-mounted display (Figure 1, Element 10.  Paragraph 28) in communication with the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38), the head-mounted display (Figure 1, Element 10.  Paragraph 28) being configured for rendering and displaying a virtual environment (Figure 2, Element 20.  Paragraph 29), the head-mounted display (Figure 1, Element 10.  Paragraph 28) further comprising: 
at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) for tracking a position of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38), the at least one sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) having a field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29); 
a processing device (Figure 3, Element 32.  Paragraphs 34 - 35); 
a memory device (Figure 3, Element 34.  Paragraph 35); and 
computer-readable instructions (Paragraph 27) stored in the memory (Figure 3, Element 34.  Paragraph 35), which when executed by the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to: 

render an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the position of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) determined by the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
determine that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
in response to determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29), determine a new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) based on the orientation data collected from the orientation sensor (Paragraphs 38 - 40); and 


Regarding Claim 13, Bamidele et al. teach the virtual reality system of claim 9 (See Above), wherein the orientation sensor (Paragraphs 38 - 40) is selected from a group consisting of an inertial measurement unit, an accelerometer (Paragraph 38), a gyroscope (Paragraph 38), and a motion sensor.

Regarding Claim 14, Bamidele et al. teach a computer program product (Paragraph 28) for improving a virtual reality system, the computer program product (Paragraph 28) comprising at least one non-transitory computer-readable medium having computer-readable instructions (Paragraph 27) embodied therein, the computer-readable instructions (Paragraph 27), when executed by a processing device (Figure 3, Element 32.  Paragraphs 34 - 35), cause the processing device (Figure 3, Element 32.  Paragraphs 34 - 35) to perform the steps of: 
tracking a position of a user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) using a sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29) of a head-mounted display (Figure 1, Element 10.  Paragraph 28), wherein the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) comprises an orientation sensor (Paragraphs 38 - 40); 
rendering an object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in a virtual environment (Figure 2, Element 20.  Paragraph 29) based on 
determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) a field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29); 
in response to determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor (Figure 2, Element not shown, but is the camera.  Paragraph 29), determining a new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) based on orientation data collected from the orientation sensor (Paragraphs 38 - 40); and 
rendering the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the virtual environment (Figure 2, Element 20.  Paragraph 29) based on the new position (Paragraph 43).

Regarding Claim 18, Bamidele et al. teach the computer program product (Paragraph 28) of claim 14 (See Above), wherein the orientation sensor (Paragraphs 38 - 40) is selected from a group consisting of an inertial measurement unit, an accelerometer (Paragraph 38), a gyroscope (Paragraph 38), and a motion sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10 – 12, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bamidele et al. (U.S. PG Pub 2017/0153698) in view of Miller (U.S. PG Pub 2015/0302665).

Regarding Claim 3, Bamidele et al. teach the virtual reality system of claim 1 (See Above).  Bamidele et al. is silent with regards to wherein the first field-of-view is 200° or less.
Miller teaches wherein the first field-of-view is 200° or less (Paragraph 568).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the cameras of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to provide an 

Regarding Claim 5, Bamidele et al. teach the virtual reality system of claim 1 (See Above), wherein tracking the positioning of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41).
Bamidele et al. is silent with regards to wherein tracking the positioning of the object further comprises translating from a first coordinate system associated with the auxiliary sensor system to a second coordinate system associated with the head-mounted display.
Miller teaches wherein tracking the positioning of the object further comprises translating from a first coordinate system (Element reference frame of the space.  Paragraph 259) associated with the auxiliary sensor system (Figure 7, Element 704.  Paragraph 259) to a second coordinate system (Element reference frame of the physical space.  Paragraph 259) associated with the head-mounted display (Figure 2, Element 100.  Paragraph 218).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259). 

Regarding Claim 8, Bamidele et al. teach the computer program product (Paragraph 28) of claim 6 (See Above), wherein tracking the positioning of the object (Figure 4, Element 54, Sub-Element predefined cue.  Paragraph 43) in the surrounding environment (Element Scene.  Paragraphs 28 - 31) with the auxiliary sensor system (Figure 2, Element not shown, but is the camera.  Paragraph 41).
Bamidele et al. is silent with regards to wherein tracking the positioning of the object further comprises translating from a first coordinate system associated with the auxiliary sensor system to a second coordinate system associated with the head-mounted display.
Miller teaches wherein tracking the positioning of the object further comprises translating from a first coordinate system (Element reference frame of the space.  Paragraph 259) associated with the auxiliary sensor system (Figure 7, Element 704.  Paragraph 259) to a second coordinate system (Element reference frame of the physical space.  Paragraph 259) associated with the head-mounted display (Figure 2, Element 100.  Paragraph 218).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259). 

Regarding Claim 10, Bamidele et al. teach the virtual reality system of claim 9 (See Above).  Bamidele et al. is silent with regards to wherein determining the new position of the user input device based on the orientation data further comprises transforming the orientation data to translational position data.
Miller teaches wherein determining the new position of the user input device based on the orientation data (Element reference frame of the space.  Paragraph 259) further comprises transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 11, Bamidele et al. in view of Miller teach the virtual reality system of claim 10 (See Above).  Bamidele et al. is silent with regards to wherein transforming the orientation data to translational position data further comprises deriving a rotational offset from the orientation data of the user input device.
Miller teaches wherein transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259) further comprises deriving a rotational offset (Element Rotation Matrix.  Paragraph 259) from the 
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 12, Bamidele et al. teach the virtual reality system of claim 9 (See Above), wherein determining the new position (Paragraph 43) of the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) further comprises the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) with the sensor before the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) leaves (Figure 4, Element 58.  Paragraph 45) the field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29).
Bamidele et al. is silent with regards to further comprises determining a last known position of the user input device with the sensor before the user input device, and wherein the new position is based at least partially on the last known position.
Miller teaches further comprises determining a last known position (Paragraph 339) of the user input device (Figure 25.  Paragraph 417) with the sensor before the user input device (Figure 25.  Paragraph 417), and wherein the new position (Paragraph 339) is based at least partially on the last known position (Paragraph 339).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the closed loop of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to provide fast and efficient processing to calculate relative pose, as taught by Miller (Paragraph 623).

Regarding Claim 15, Bamidele et al. teach the computer program product (Paragraph 28) of claim 14 (See Above), wherein determining that the user input device (Figure 3, Elements 36 and 40.  Paragraph 36 - 38) has left (Figure 4, Element 58.  Paragraph 45) a field-of-view (Figure 2, Element 20, Sub-Element field shown.  Paragraph 29) of the sensor.
Bamidele et al. is silent with regards to determining the new position of the user input device further comprises transforming the orientation data to translational position data.
Miller teaches determining the new position of the user input device further comprises transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 16, Bamidele et al. teach the computer program product (Paragraph 28) of claim 15 (See Above).  Bamidele et al. is silent with regards to wherein transforming the orientation data to translational position data further comprises deriving a rotational offset from the orientation data of the user input device.
Miller teaches regards to wherein transforming (Paragraph 259) the orientation data (Element reference frame of the space.  Paragraph 259) to translational position data (Element reference frame of the physical space.  Paragraph 259) further comprises deriving a rotational offset (Element Rotation Matrix.  Paragraph 259) from the orientation data (Element reference frame of the space.  Paragraph 259) of the user input device.
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the transformation matrices of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to mathematically relate the reference frame of a space with a reference frame of the physical space, as taught by Miller (Paragraph 259).

Regarding Claim 17
Bamidele et al. is silent with regards to further comprises determining a last known position of the user input device with the sensor before the user input device, and wherein the new position is based at least partially on the last known position.
Miller teaches further comprises determining a last known position (Paragraph 339) of the user input device (Figure 25.  Paragraph 417) with the sensor before the user input device (Figure 25.  Paragraph 417), and wherein the new position (Paragraph 339) is based at least partially on the last known position (Paragraph 339).
It would have been obvious to a person of ordinary skill in the art to modify the head mounted display of Bamidele et al. with the closed loop of Miller.  The motivation to modify the teachings of Bamidele et al. with the teachings of Miller is to provide fast and efficient processing to calculate relative pose, as taught by Miller (Paragraph 623).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. PG Pub 2012/0127201) disclose a user interface that can show images in multiple directions.
Raghoebardajal et al. (U.S. PG Pub 2016/0216518) discloses a head mounted display device that deals with rotational and translational movement of the user similar to the instant application.
Yang et al. (U.S. PG Pub 2016/0371559) disclose a marker tracking system that is concerned with rotational and translational movement of the user similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625